Motion granted; Order filed July 25, 2017.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-17-00483-CV
                                ____________

              SOUTHERN GREEN BUILDERS, LP, Appellant

                                     V.

                      JAIME CLEVELAND, Appellee


                  On Appeal from the 215th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-13499

                                ____________

                            NO. 14-17-00540-CV
                                ____________

                          SAM SEIDEL, Appellant

                                     V.

     JAIME CLEVELAND AND JENNIFER CLEVELAND, Appellees


                  On Appeal from the 215th District Court
                          Harris County, Texas
                       Trial Court Cause No. 2017-13499

                                    ORDER

      On June 19, 2017, Southern Green Builders, LP filed a notice of appeal from
the order signed June 7, 2017, and the appeal was assigned to this court under our
appellate number 14-17-00483-CV. On July 11, 2017, Sam Seidel filed a notice of
appeal from an order signed July 6, 2017, which was assigned to this court under
our appellate number 14-17-00540-CV. On July 18, 2017, the parties filed an
agreed motion to consolidate the related appeals. The motion is GRANTED and
we issue the following order:

      We order the appeals pending under our appellate case numbers 14-17-
00483-CV and 14-17-00540-CV CONSOLIDATED. The existing filing deadlines
in case number 14-17-00483-CV will apply to both cases.



                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.